                           1   MISTY A. MURRAY (SBN 196870)
                               mmurray@hinshawlaw.com
                           2   DAYNA L. BERKOWITZ (SBN 316528)
                               dberkowitz@hinshawlaw.com
                           3   HINSHAW & CULBERTSON LLP
                               633 West 5th Street
                           4   47th Floor
                               Los Angeles, CA 90071-2043
                           5   Telephone: 213-680-2800
                               Facsimile:    213-614-7399
                           6
                               PETER J. FELSENFELD (SBN 260433)
                           7   pfelsenfeld@hinshawlaw.com
                               HINSHAW & CULBERTSON LLP
                           8   One California Street, 18th Floor
                               San Francisco, CA 94111
                           9   Telephone: 415-362-6000
                               Facsimile:    415-834-9070
                        10
                               Attorneys for Plaintiff-in-Interpleader
                        11     Metropolitan Life Insurance Company

                        12                                 UNITED STATES DISTRICT COURT

                        13                              NORTHERN DISTRICT OF CALIFORNIA

                        14

                        15     METROPOLITAN LIFE INSURANCE                     Case No. 3:18-cv-02091-JD
                               COMPANY,
                        16                                                     Honorable James Donato
                                              Plaintiff-in-Interpleader,
                        17                                                     STIPULATION AND [PROPOSED]
                                      vs.                                      ORDER FOR
                        18
                               AURORA L. EASTMAN, an individual;               1. PLAINTIFF-IN-INTERPLEADER
                        19     SCOTT A. EASTMAN, an individual;                METROPOLITAN LIFE INSURANCE
                               REBECCA J. EASTMAN, an individual;              COMPANY’S DISCHARGE AND
                        20     KATHLEEN M. ROGNEBY, an individual;             DISMISSAL WITH PREJUDICE;
                               A.C.E., a minor, by and through his Guardian
                        21     Ad Litem, Jacob Rogneby; and A.L.E., a minor,   2. PERMANENT INJUNCTION;
                               by and through her Guardian Ad Litem, Jacob     AND
                        22     Rogneby,
                                                                               3. RECOVERY OF REASONABLE
                        23                    Defendants-in-Interpleader.      ATTORNEYS’ FEES

                        24                                                     PROOF OF SERVICE

                        25                                                     First Amended Complaint Filed: 5/2/18

                        26

                        27

                        28
HINSHAW & CULBERTSON LLP
      633 West 5th Street
                                   STIPULATION FOR DISCHARGE AND DISMISSAL, INJUNCTION AND AWARD OF FEES AND COSTS
           47th Floor
  Los Angeles, CA 90071-2043
                                                                                     AS TO PLAINTIFF-IN-INTERPLEADER
         213-680-2800                                                                           Case No. 3:18-cv-02091-JD
                          1           Plaintiff-in-Interpleader, on the one hand, and Defendants-in-Interpleader, on the other, have
                          2    reached an agreement in this Interpleader action, as set forth below:
                          3

                          4                                                RECITALS
                          5           WHEREAS, Relis Carl Eastman (“Decedent”) was a former employee of AT&T Inc.
                          6    (“AT&T”) and was a participant in the AT&T Group Life Insurance Program for Active Employees
                          7    (the “Plan”), an ERISA-governed employee welfare benefit plan sponsored by AT&T. During the
                          8    relevant period, the Plan was funded by a group insurance policy and group certificate of insurance
                          9    (collectively, the “Group Policy”) issued by Metropolitan Life Insurance Company (“MetLife”) to
                        10     AT&T. As a Plan participant, Decedent had the following benefits: Effective August 22, 1999,
                        11     Decedent had basic life insurance benefits in the amount of $81,000 as well as accidental death and
                        12     dismemberment (“AD&D”) insurance benefits in the amount of $81,000. Effective December 31,
                        13     2010, Decedent had supplemental life insurance benefits in the amount of $486,000 as well as
                        14     supplemental AD&D insurance benefits in the amount of $486,000. The foregoing benefits are
                        15     collectively referred to herein as the “Plan Benefits.”
                        16            WHEREAS, Defendant-in-Interpleader Aurora L. Eastman (“Aurora”) is the daughter of
                        17     Decedent.
                        18            WHEREAS, Defendant-in-Interpleader Rebecca J. Eastman (“Rebecca”) is the daughter of
                        19     Decedent.
                        20            WHEREAS, Defendant-in-Interpleader A.C.E. (“A.C.E.”) is the minor son of Decedent.
                        21            WHEREAS, Defendant-in-Interpleader A.L.E. (“A.L.E.”) is the minor daughter of
                        22     Decedent.
                        23            WHEREAS, Defendant-in-Interpleader Kathleen M. Rogneby (“Kathleen”) is the mother of
                        24     Aurora, Rebecca, A.C.E., and A.L.E.
                        25            WHEREAS, Defendant-in-Interpleader Scott A. Eastman (“Scott”) is the son of Decedent.
                        26            WHEREAS, the group certificate of insurance, which is part of the Group Policy, and the
                        27     Summary Plan Description (“SPD”) provide that a participant may designate a beneficiary to whom
                        28                                                       1
HINSHAW & CULBERTSON LLP
                                   STIPULATION FOR DISCHARGE AND DISMISSAL, INJUNCTION AND AWARD OF FEES AND COSTS
      633 West 5th Street
           47th Floor
                                                                                     AS TO PLAINTIFF-IN-INTERPLEADER
  Los Angeles, CA 90071-2043
         213-680-2800
                                                                                                Case No. 3:18-cv-02091-JD
                          1    MetLife will pay the Plan Benefits. Based upon information and belief, Decedent did not designate
                          2    a beneficiary. In this regard, the SPD sets forth how the Plan Benefits will be paid if a participant
                          3    does not designate a beneficiary. Specifically, the SPD provides that if the insured dies without a
                          4    beneficiary, the Plan Benefits will be paid in accordance with the AT&T Rules for Employee
                          5    Beneficiary Designations. The AT&T Rules for Employee Beneficiary Designations require that
                          6    MetLife pay Decedent’s surviving spouse, if married, or legally recognized partner, if not married,
                          7    and if Decedent is not survived by a spouse or legally recognized partner, then the Plan Benefits
                          8    shall be paid to his surviving children in equal amounts.
                          9           WHEREAS, Decedent died on or about June 30, 2016. Decedent’s Death Certificate listed
                        10     the cause of death as a perforating gunshot wound to the head. The Death Certificate also indicated
                        11     that Decedent’s death was a homicide. On or about July 12, 2016, Scott was formally charged with
                        12     the murder of Decedent, which put his potential right to a portion of the Plan Benefits at issue.
                        13            WHEREAS, on or about October 14, 2016, MetLife received the following claim forms for
                        14     the Plan Benefits: Aurora submitted a claim form dated August 22, 2016, and Kathleen submitted
                        15     claim forms on behalf of Rebecca, A.L.E., and A.C.E. dated September 27, 2016. The claim forms
                        16     did not indicate the percentage of Plan Benefits that each claimant is seeking.
                        17            WHEREAS, during its investigation of the claim, MetLife received conflicting information
                        18     regarding whether Decedent was married at the time of his death. While Decedent’s Death
                        19     Certificate lists Kathleen as Decedent’s wife, MetLife also received a copy of the Dissolution of
                        20     Marriage and Marital Settlement Agreement between Decedent and Kathleen, which indicated that
                        21     they were divorced on or about December 8, 2005. Additionally, Aurora’s Claimant Affidavit listed
                        22     Kathleen as divorced from Decedent.
                        23            WHEREAS, during its investigation, MetLife discovered the Marital Settlement Agreement
                        24     contains Qualified Domestic Relations Order (“QDRO”) language that required Decedent to
                        25     maintain life insurance in the amount of 4 times his base pay for his minor children as joint
                        26     beneficiaries, with Kathleen acting as trustee of the account until the children reach the age of 21.
                        27     The Marital Settlement Agreement lists the 3 minor children as Aurora, Rebecca, and A.L.E.
                        28                                                       2
HINSHAW & CULBERTSON LLP
                                   STIPULATION FOR DISCHARGE AND DISMISSAL, INJUNCTION AND AWARD OF FEES AND COSTS
      633 West 5th Street
           47th Floor
                                                                                     AS TO PLAINTIFF-IN-INTERPLEADER
  Los Angeles, CA 90071-2043
         213-680-2800
                                                                                                Case No. 3:18-cv-02091-JD
                          1    According to Aurora’s claim form, Decedent had 5 surviving children, 4 of which were under the
                          2    age of 21 at the time of his death. Scott was over the age of 21.
                          3             WHEREAS, the Dissolution of Marriage and the Marital Settlement Agreement were
                          4    executed in California. MetLife cannot determine whether ERISA’s QDRO requirement applies to
                          5    life insurance under California law and, therefore, to the Plan Benefits at issue. Further, the QDRO
                          6    language in the Marital Settlement Agreement only addresses proceeds equal to 4 times Decedent’s
                          7    base pay, yet the total Plan Benefits at issue exceed that amount. Finally, the QDRO language does
                          8    not include one of the minor children, A.C.E, who was born after the 2005 divorce.
                          9             WHEREAS, MetLife contends that it could not conclusively determine the proper
                        10     beneficiary or beneficiaries of the Plan Benefits without subjecting itself to the possibility of
                        11     multiple liability due to the competing claims of the Defendants-in-Interpleader.
                        12              WHEREAS, on April 5, 2018, MetLife filed this interpleader action in good faith against
                        13     Aurora, Scott, Rebecca, Kathleen, A.C.E., and A.L.E. On May 2, 2018, MetLife filed its First
                        14     Amended Complaint-in-Interpleader.
                        15              WHEREAS, on June 1, 2018, MetLife deposited $1,143,118.60 with the Court. This amount
                        16     represents the Plan Benefits, plus applicable accrued interest through the date of deposit.
                        17              WHEREAS, all Defendants-in-Interpleader have been served with the Summons and First
                        18     Amended Complaint-in-Interpleader.       Per the Court’s Minute Entry dated January 17, 2019
                        19     (Dkt#57), no answers from the Defendants-in-Interpleader are due as the case is stayed.
                        20              WHEREAS, on or about September 27, 2018, Scott was found guilty of first degree murder
                        21     of Decedent. Upon information and belief, Scott’s time for appealing that conviction has not yet
                        22     run.
                        23              WHEREAS, on or about June 14, 2018 (Dkt#31), Kathleen expressly stated that she
                        24     disavows any claim to or interest in the Plan Benefits, which the Court confirmed by Order dated
                        25     January 22, 2019 (Dkt#60).
                        26              WHEREAS, by Order dated January 22, 2019 (Dkt#60), the Court appointed Jacob Rogneby
                        27     as guardian ad litem for A.C.E. and A.L.E. in this action.
                        28                                                       3
HINSHAW & CULBERTSON LLP
                                      STIPULATION FOR DISCHARGE AND DISMISSAL, INJUNCTION AND AWARD OF FEES AND COSTS
      633 West 5th Street
           47th Floor
                                                                                        AS TO PLAINTIFF-IN-INTERPLEADER
  Los Angeles, CA 90071-2043
         213-680-2800
                                                                                                   Case No. 3:18-cv-02091-JD
                          1           WHEREAS, MetLife is a mere disinterested stakeholder and claims no interest in the Plan
                          2    Benefits at issue, which have been deposited with the Court.
                          3           WHEREAS, all Defendants-in-Interpleader agree that MetLife shall be discharged of any
                          4    and all liability with respect to the Plan Benefits and the underlying Group Policy and any and all
                          5    claims that Defendants-in-Interpleader have or may have regarding the Plan Benefits and the
                          6    underlying Group Policy.
                          7           WHEREAS, all Defendants-in-Interpleader agree that MetLife will recover its attorneys’
                          8    fees and costs from the stake on deposit in the amount of $5,000.00.
                          9           WHEREAS, all Defendants-in-Interpleader agree that each Defendant-in-Interpleader,
                        10     including their respective agents, attorneys and/or assigns shall be enjoined and perpetually
                        11     restrained from instituting any suit at law or equity, or action of any kind whatsoever, against
                        12     MetLife and/or its parent companies, subsidiary companies, agents, affiliates, representatives or
                        13     attorneys with respect to the Plan Benefits and the underlying Group Policy.
                        14            WHEREAS, all Defendants-in-Interpleader further agree that MetLife shall be dismissed
                        15     from this action entirely with prejudice.
                        16

                        17                                                 STIPULATION
                        18            NOW THEREFORE, Plaintiff-in-Interpleader MetLife and Defendants-in-Interpleader
                        19     Aurora, Scott, Rebecca, Kathleen, A.C.E., and A.L.E., by and through their attorneys of record, and
                        20     in the case of Scott, in pro per, stipulate and agree as follows:
                        21            1.      That MetLife shall be discharged of any and all liability with respect to the Plan
                        22     Benefits and the underlying Group Policy and any and all claims that Defendants-in-Interpleader
                        23     Aurora, Scott, Rebecca, Kathleen, A.C.E., and A.L.E. may have regarding the Plan Benefits and
                        24     any claims under the Group Policy;
                        25            2.      That Defendants-in-Interpleader Aurora, Scott, Rebecca, Kathleen, A.C.E., and
                        26     A.L.E. and their respective agents, attorneys and/or assigns shall be enjoined and perpetually
                        27     restrained from instituting any suit at law or equity, or action of any kind whatsoever, against
                        28                                                        4
HINSHAW & CULBERTSON LLP
                                   STIPULATION FOR DISCHARGE AND DISMISSAL, INJUNCTION AND AWARD OF FEES AND COSTS
      633 West 5th Street
           47th Floor
                                                                                     AS TO PLAINTIFF-IN-INTERPLEADER
  Los Angeles, CA 90071-2043
         213-680-2800
                                                                                                Case No. 3:18-cv-02091-JD
                          1    MetLife and/or its parent companies, subsidiary companies, agents, affiliates, representatives or
                          2    attorneys with respect to the Plan Benefits and the Group Policy;
                          3           3.      That MetLife will recover its attorneys’ fees and costs from the stake on deposit in
                          4    the amount of $5,000.00; and
                          5           4.      That MetLife is dismissed from this action entirely with prejudice.
                          6    IT IS SO STIPULATED.
                          7    DATED:      March 6, 2019                            HINSHAW & CULBERTSON LLP
                          8
                                                                             By: /s/ Misty A. Murray
                          9                                                      MISTY A. MURRAY
                                                                                 PETER J. FELSENFELD
                        10                                                       DAYNA L. BERKOWITZ
                                                                                 Attorneys for Plaintiff-in-Interpleader
                        11                                                       Metropolitan Life Insurance Company
                        12     DATED:      March 6, 2019                            RIGGIO MORDAUNT & KELLY
                        13
                                                                             By: /s/ Mike Mordaunt
                        14                                                       MIKE MORDAUNT
                                                                                 Attorney for Kathleen Rogneby, Aurora
                        15                                                       Eastman, Rebecca Eastman, and A.L.E. and
                                                                                 A.C.E., by and through their guardian ad litem
                        16                                                       Jacob Rogneby
                        17

                        18
                                                                             By: /s/
                        19                                                      SCOTT A. EASTMAN
                                                                                Defendant in Pro Per
                        20

                        21

                        22

                        23

                        24

                        25

                        26

                        27

                        28                                                      5
HINSHAW & CULBERTSON LLP
                                   STIPULATION FOR DISCHARGE AND DISMISSAL, INJUNCTION AND AWARD OF FEES AND COSTS
      633 West 5th Street
           47th Floor
                                                                                     AS TO PLAINTIFF-IN-INTERPLEADER
  Los Angeles, CA 90071-2043
         213-680-2800
                                                                                                Case No. 3:18-cv-02091-JD
                          1                                         [PROPOSED] ORDER
                          2
                                      Having reviewed the Stipulation of the parties, and for good cause appearing therefore, IT
                          3
                               IS HEREBY ORDERED as follows:
                          4
                                      1.      That Metropolitan Life Insurance Company (“MetLife”) is discharged of any and all
                          5
                               liability with respect to the Plan Benefits and the underlying Group Policy and any and all claims
                          6
                               that Defendants-in-Interpleader Aurora L. Eastman (“Aurora”), Scott A. Eastman (“Scott”),
                          7
                               Rebecca J. Eastman (“Rebecca”), Kathleen M. Rogneby (“Kathleen”), A.C.E. (“A.C.E.”), and
                          8
                               A.L.E (“A.L.E.”) may have regarding the Plan Benefits and any claims under the Group Policy;
                          9
                                      2.      That Defendants-in-Interpleader Aurora, Scott, Rebecca, Kathleen, A.C.E., and
                        10
                               A.L.E. and their respective agents, attorneys and/or assigns are enjoined and perpetually restrained
                        11
                               from instituting any suit at law or equity, or action of any kind whatsoever, against MetLife and/or
                        12
                               its parent companies, subsidiary companies, agents, affiliates, representatives or attorneys with
                        13
                               respect to the Plan Benefits and the Group Policy;
                        14
                                      3.      That MetLife will recover its attorneys’ fees and costs from the stake on deposit in
                        15
                               the amount of $5,000.00. Said funds are to be payable to Metropolitan Life Insurance Company
                        16
                               and sent to MetLife’s counsel of record Misty A. Murray, Esq., Hinshaw & Culbertson LLP, 633
                        17
                               West Fifth Street, 47th Floor, Los Angeles, California 90071; and
                        18
                                      4.      That MetLife is dismissed from this action entirely with prejudice.
                        19
                                      PURSUANT TO STIPULATION, IT IS SO ORDERED.
                        20
                                                                                               ISTRIC
                                                                                          TES D      TC
                        21     DATED: March 8, 2019                                     TA
                                                                                                                        O
                                                                                    S




                                                                                                                         U
                                                                                  ED




                        22
                                                                                                                          RT




                                                                                               DERED
                                                                              UNIT




                                                                                         O O R
                                                                                 IT IS SJAMES DONATO
                        23
                                                                             HONORABLE
                                                                                                                                R NIA




                        24                                                   UNITED STATES DISTRICT COURT JUDGE

                                                                                                                 o n a to
                                                                              NO




                        25
                                                                                                         mes D
                                                                                            J u d ge J a
                                                                                                                                FO
                                                                                RT




                        26
                                                                                                                            LI




                                                                                       ER
                                                                                    H




                                                                                                                            A




                        27                                                                  N                               C
                                                                                                D IS T IC T         OF
                        28                                                      7
                                                                                                      R
HINSHAW & CULBERTSON LLP
                                   STIPULATION FOR DISCHARGE AND DISMISSAL, INJUNCTION AND AWARD OF FEES AND COSTS
      633 West 5th Street
           47th Floor
                                                                                     AS TO PLAINTIFF-IN-INTERPLEADER
  Los Angeles, CA 90071-2043
         213-680-2800
                                                                                                Case No. 3:18-cv-02091-JD
